Per Curiam,
We have carefully considered the evidence bearing on the ■questions involved in the several specifications in this case, and are not convinced that the learned judge erred in refusing the issue prayed for by appellants. While there is some testimony tending to prove circumstances of suspicion, there is not sufficient evidence of the alleged fraudulent acts to warrant the court in sending an issue to a jury. Alleged fraud must be established either by direct proof, or by clearly proved facts sufficient to warrant a presumption of its existence. It is not enough to charge fraud and prove, in support thereof, slight •circumstances of suspicion only: Jones v. Lewis, 148 Pa. 234. To the same effect are Mead v. Conroe, 113 Pa. 220, and Morton v. Weaver, 99 Pa. 47. As a general rule an issue should never be awarded on evidence so slight and insufficient that, in case a verdict should be rendered thereon in favor of the petitioner, the trial judge would be bound to set it aside. We cannot therefore say there was error in dismissing the petition.
Decree affirmed and appeal dismissed with costs to be paid •by Slimmons & Co. et al., appellants.